Citation Nr: 0119812	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-51 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
resection of the right tenth and eleventh ribs, currently 
evaluated as 10 percent disabling.

2. Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to July 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1996, which denied the 
veteran's claim of entitlement to TDIU, and in July 2000, 
which denied his claim for an increased evaluation for 
residuals of resection of the right tenth and eleventh ribs.


REMAND

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2000).  
The appellant may request a different date for a hearing 
within 60 days from the date of the letter of notification of 
the time and place of the hearing or not later than 2 weeks 
prior to the scheduled hearing date, whichever is earlier.  
38 C.F.R. § 20.702(c) (2000).  

In the instant case, the veteran requested an opportunity to 
appear and testify at a personal hearing before a Member of 
the Board in Washington, DC, and, by letter dated June 19, 
2001, he was notified that a hearing had been scheduled for 
August 20, 2001.  On July 2, 2001, the Board received a 
statement from the veteran in which he said that he would be 
unable to travel to Washington for a hearing; he requested 
that his file be returned to the RO so that he may appear for 
a hearing before a traveling Member of the Board at the RO.  
The Board notes that the veteran testified at a personal 
hearing before the undersigned Member of the Board at the RO 
on July 25, 1997, with regard to his claim of entitlement to 
TDIU.  He has not, however, had a hearing before a Member of 
the Board with regard to his claim of entitlement to an 
evaluation in excess of 10 percent for residuals of resection 
of the right tenth and eleventh ribs and, therefore, the 
Board finds that he still has a right to a hearing before a 
Member of the Board on that issue.  Consequently, the Board 
will accede to the veteran's request for another hearing 
before a Member of the Board, and this case will be remanded 
to the RO for that purpose.

Under the circumstances, this case is REMANDED to the RO for 
the following:

The RO should schedule the veteran to 
appear for a personal hearing before a 
Member of the Board at the RO.  Upon 
completion of the hearing, or if the 
hearing is not held and is not, in 
accordance with regulations, re-scheduled 
and held, the RO should return the case 
to the Board, if otherwise in order.

The purpose of this REMAND is to afford the veteran due 
process of law.  No action is required of the veteran until 
he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matters which 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	Bruce Kannee
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




